CLEVENGER, Circuit Judge.

ORDER

The United States Postal Service (USPS) moves to dismiss Douglas F. Hall’s petition for review of the Merit Systems Protection Board’s decision in Hall v. USPS, DC-0351-03-0164-1-1 (Mar. 23, 2003) as moot. Hall opposes. USPS replies.
Hall filed a petition for review to this court seeking review of an unfavorable Merit Systems Protection Board ruling. While the petition was pending, Hall obtained the same relief he sought from the Board through arbitration.* Hall concedes “that the merits of [his] claim have been resolved” in his favor.
Under these circumstances, dismissal of Hall’s petition for review is warranted. See Simon v. Eastern Kentucky Welfare Rights Organization, 426 U.S. 26, 38, 96 S.Ct. 1917, 48 L.Ed.2d 450 (1976) (holding that to satisfy the “case or controversy” requirement of Art. Ill of the Constitution, the litigant must have suffered an actual injury that may be redressed by a favorable judicial decision). Here, Hall agrees that he has been made whole by the arbitrator’s decision and, thus, there is no injury for this court to redress and any ruling on the merits of Hall’s case “would be gratuitous.” Id.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) Each side shall bear its own costs.

 Neither side addresses the issue of the propriety of seeking the same relief in two different fora.